Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In Applicant’s response dated 04/18/2022, Applicant amended Claims 1, 29, 39- 43; and argued against all objections and rejections previously set forth in the Office Action dated 01/18/2022.
	In light of Applicant’s amendments and remarks, the previously set forth objection of Claim 43 is withdrawn.
	
Status of the Claims
 	Claims 1, 7, 10, 11, 13, 14, 29, 33 – 35 and 37 – 43 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 29, 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) (hereinafter, Perry) in view of Larsen et al. (US 2012/0236201) (hereinafter, Larsen), in view of Townsend (US 2014/0006263) (hereinafter, Townsend), in view of Leitner (US 2008/0016176) (hereinafter, Leitner), in view of Chapman (US 2015/0314196) (hereinafter, Chapman), in further view of Labarre et al. (US 2018/0090174) (hereinafter, Labarre) and in further view of Baszucki (US 2011/0197143) (hereinafter, Baszucki).

	Regarding Claim 1, Perry teaches a system, comprising:
	a server hosted by a provider of video games ([0056], [0060]: Game cloud system 110 comprises a plurality of data stores for storing video games. Game cloud system 110 communicates with devices using a network interface), wherein the server executes software from a non-transitory medium ([0171]-[0173]: Computer readable code on a computer readable medium), and wherein execution of the software provides interactive interfaces that enable registered users to access functions of the system ([0068]: Users are able to access services provided by game cloud system 110 after logging in);
a data repository coupled to the server, wherein the data repository stores video games ([0056]: Game cloud system 110 comprises mini-game data store 166 which stores data related to mini-games);
a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games to which the registered user is associated as owner ([0108]: A user interface is available to a logged-in user for creating mini-games), wherein each of the video games comprises a specific avatar as a central character ([0046]: “an initial image that is most representative of content of the video recording of the mini-game may be identified and associated with the mini-game when displayed”);
store the created video games in the data repository, wherein each video game is associated with a game name ([0056], [0111]: Stored mini-games are associated with a name field);
associate a plurality of the individual instances of the video games into a digital experience (DE) ([0046]: A plurality of video games are grouped into a category), to which the registered user is also associated as owner ([0101]: Each of the video games are listed as owned by the creator), wherein the DE comprises a plurality of individual instances of video games created by the registered user and stored in the data repository ([0056]: Mini-games are created by the logged-in user and stored in the mini-game data store);
wherein individual users amongst the registered users create DEs, which include the DE, and wherein each of the DEs has a different avatar ([0122]: “The mini-games in the Action category may be displayed in the forms of mini-game symbols (e.g., mini-game icons or thumbnails) with each mini-game symbol having a representative picture/image”) with a different name that associates the video games in each of the DEs ([0111]: Each mini-game has an associated name field).
However, Perry does not specifically disclose: 
a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games […] wherein the specific avatar has a name chosen by the registered user;
create an icon that represents the DE, wherein the icon includes a pictorial representation of the specific avatar that is the central character that is common to each of the video games in the DE, and wherein the icon is labeled with text that includes the name of the specific avatar and that uniquely identifies the DE;
add video games to the DE and delete video games in the DE as the owner;
and create digital media that describes a development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, wherein the digital media that describes the development history of the DE includes video that presents the development history of the DE, 
a first interactive interface provided by the software to an individual computerized appliance amongst a plurality of computerized appliances, wherein the first interactive interface displays a plurality of the icons that represent different DEs; and
a second interactive interface that displays a plurality of interactive graphic objects, wherein each interactive graphic object represents an individual video game in an associated DE,
wherein selection of one of the plurality of icons in the first interactive interface so as to select a particular DE opens the second interactive interface,
wherein selection of one of the interactive graphic objects in the second interactive interface so as to select a particular video game in the particular DE streams the selected particular video game to the individual computerized appliance, and
wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs.  
However, Larsen teaches:
a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
associate a plurality of the individual instances of the video games into a digital experience (DE), a DE being a plurality of individual instances of video games ([0161]: A transmedia narrative includes a plurality of different types of media including games) and to create an icon representing the DE (Fig. 13: Graphic representations of transmedia narratives 1312, 1314 are provided);
a first interactive interface provided by the software to an individual computerized appliance amongst a plurality of computerized appliances ([0116]: A web-based Graphical User Interface for assembling and processing media files provided by the DAMAP Server System to client systems connected over a network), wherein the first interactive interface displays a plurality of the icons that represent different DEs ([0226], Fig. 13: A library page displays a plurality of transmedia narratives); and
a second interactive interface that displays a plurality of interactive graphic objects, wherein each interactive graphic object represents an individual video game in an associated DE ([0355]: A table of contents interface allows a user to select games associated with a transmedia narrative),
wherein selection of one of the plurality of icons in the first interactive interface so as to select a particular DE opens the second interactive interface, wherein selection of one of the interactive graphic objects in the second interactive interface so as to select a particular video game in the particular DE streams the selected particular video game to the individual computerized appliance ([0248], [0355], [0365]: Selecting a transmedia narrative from the library page allows the user to access the transmedia navigator and then select a game associated with the transmedia narrative. Games are streamed from the cloud). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry and Larsen so that a plurality of video games are associated in a DE represented by an icon and so that users are able to access the video games of the DE using a first and second interface to stream the video game.
	One of ordinary skill in the art would be motivated to do so in order to provide users with a convenient digital asset management system for retrieving a collection of related video games (Larsen [0167]).
Perry and Larsen do not teach:
a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games wherein the specific avatar has a name chosen by the registered user;
create an icon that represents the DE, wherein the icon includes a pictorial representation of the specific avatar that is the central character that is common to each of the video games in the DE, and wherein the icon is labeled with text that includes the name of the specific avatar and that uniquely identifies the DE;
add video games to the DE and delete video games in the DE as the owner; 
and create digital media that describes a development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, wherein the digital media that describes the development history of the DE includes video that presents the development history of the DE, 
wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs.  
However, Townsend teaches a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create an icon that represents the DE, wherein the icon includes a pictorial representation of the specific avatar that is the central character that is common to each of the video games in the DE, and wherein the icon is labeled with text that includes the name of the specific avatar and that uniquely identifies the DE ([0032]-[0035], [0046]: A user is able to create any graphical icon that may include text via a dedicated interface of a website).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry and Larsen with Townsend so that a link to digital tools enables a registered user to create an icon wherein the icon includes a pictorial representation and wherein the icon is labeled with text.
	One of ordinary skill in the art would be motivated to do so in order to create custom icons according to the user’s requirements (Townsend [0009]).
Perry, Larsen, and Townsend do not teach:
a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games wherein the specific avatar has a name chosen by the registered user;
add video games to the DE and delete video games in the DE as the owner; and
create digital media that describes a development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, wherein the digital media that describes the development history of the DE includes video that presents the development history of the DE, 
wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs.  
However, Leitner teaches a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games wherein the specific avatar has a name chosen by the registered user ([0096]: A video game character is associated with an avatar and has a name that is chosen by the user); and 
add video games to the DE and delete video games in the DE as the owner ([0076]-[0077]: The user can create or delete games).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, and Townsend with Leitner so that a link in one of the interactive interfaces to digital tools enables a registered user to create individual instances of video games wherein the specific avatar has a name chosen by the registered user and add video games to the DE and delete video games in the DE as the owner.
	One of ordinary skill in the art would be motivated to do improve user experience by providing users with customization options to personalize their experience according to a user’s needs (Leitner [0012]).
Perry, Larsen, Townsend, and Leitner do not teach:
a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create digital media that describes a development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, wherein the digital media that describes the development history of the DE includes video that presents the development history of the DE, 
wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs.  
	However, Chapman teaches a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create digital media that describes a development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, and
wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs ([0018]-[0025]: A master content database stores a history of all revisions made to games, including associations between digital assets (i.e., characters) and metadata. The information stored in the master content database are available to other clients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, and Leitner with Chapman so that a link in one of the interactive interfaces to digital tools to create digital media that describes a development history of the DE and is made accessible to be reviewed and played by users other than creators or owners of the DEs.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing a source for all revisions made during the development of the video games (Chapman [0018]). 
Perry, Larsen, Townsend, Leitner, and Chapman do not teach:
wherein the digital media that describes the development history of the DE includes video that presents the development history of the DE.
	However, Labarre teaches:
wherein the digital media that describes the development history of the DE includes video that presents the development history of the DE ([0014]: Users are able to view the iterative development of a code-based project visually via rendered video content 109). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, and Chapman with Labarre so that the development history of the DE includes video that presents the development history of the DE.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing users to compare the visual output of modifications to the DEs (Labarre [0001]).
	However, Perry, Larsen, Townsend, Leitner, Chapman and Labarre do not teach:
	wherein the data repository stores statistics as to how far users have navigated into the DE, and how often the users have left the DE and then returned to visit the DE and corresponding durations and frequencies of visits.
	Baszucki teaches wherein the data repository stores statistics as to how far users have navigated into the DE, and how often the users have left the DE and then returned to visit the DE and corresponding durations and frequencies of visits ([0010]: Characteristics of the person's interactive behavior with the web site include stored data indicating length of time the person has been registered to the web site. Also the characteristics of places includes at least stored data regarding statistics of visits to the places by other registered members. The statistics of visits include one or more of frequency of visits, total number of visits, and time spent per visit. [0036]: The system not only tracks and stores online gaming and other online activity for all registered users of the VR site, such as number of times particular Places have been played, but also tracks and stores user behavior and characteristics relative to the particular user, such as length of time a user has visited particular Places, or success of users in particular Places. Measurements are made of such user behavior to determine metrics for each user. [0039], [0040], First-time play length: that is, average length of time each Place has been visited by other new users of the system. As shown in figure 3, the default view is indicated by “Most Popular” (longest First-Time Play length). A different sort may be displayed to a user based in part on how many times the user has played, how often the user logs in to play, how long since the user last logged in, and almost any other imaginable parameter that might prove to be advantageous).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, Chapman, and Labarre with Baszucki in order to calculate and store statistics including parameters associated with the user accessing the Digital Environment. One of ordinary skill in the art would be motivated to do so in order to determine the popularity of DEs amongst users (Baszucki [0008).
	
	Regarding Independent Claim 29,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

	Regarding Dependent Claim 43,
Perry, Larsen, Townsend, Leitner, Chapman, Labarre and Baszucki teach the system of claim 1, 
Baszucki further teaches:
wherein the data repository further stores statistics as to which users and how many users have accessed the DE ([0007], [0010]: The popularity of online games may be tracked by determining the most often visited games. Stored statistics indicate frequency of visits and time spent per visit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, Chapman, and Labarre with Baszucki in order to calculate and store statistics including parameters associated with the user accessing the Digital Environment. One of ordinary skill in the art would be motivated to do so in order to determine the popularity of DEs amongst users (Baszucki [0008).

	Regarding Dependent Claim 40,
This claim is similar in scope as claim 43 therefore it is rejected using the same rationale.

Claims 7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Larsen, in view of Townsend, in view of Leitner, in view of Chapman, in view of Labarre, in view of Baszucki and in further view of Watal (US 2014/0208220) (hereinafter, Watal).
	
	Regarding Dependent Claim 7,
Perry, Larsen, Townsend, Leitner, Chapman, Labarre and Baszucki teach the system of claim 1, but do not explicitly teach wherein the digital media is developed off-line from the system and then the developed digital media is added to one or more specific DEs of the DEs.
However, Watal teaches wherein the digital media is developed off-line from the system ([0036]: Offline platform 308 enables the user to work on his digital data stored within the online integrated platform in an offline mode without requiring the user to be logged into a secured network connection) and then the developed digital media is added to one or more specific DEs of the DEs ([0021]: Digital contents include, but are not limited to, an audio digital data, or a video digital data, or a textual digital data, or an audio/video digital data, or a graphic digital data, a webpage, a link to a webpage, PowerPoint presentation, a Word document, a notepad document, an Excel file, or the like).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, Chapman, Labarre and Baszucki with Watal so that digital media is developed offline and then the developed digital media is added to one or more specific DEs.
One of ordinary skill in the art would be motivated to do so in order to provide an integrated online-offline workspace and a corresponding service framework for improved, efficient and convenient digital content creation (Watal [0004]).

	Regarding Dependent Claim 33,
This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Claims 10-11 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Larsen, in view of Townsend, in view of Leitner  in view of Chapman, in view of Labarre, in further view of Baszucki and in further view of Brun (US 2008/0263673) (hereinafter, Brun).

	Regarding Dependent Claim 10,
Perry, Larsen, Townsend, Leitner, Chapman, Labarre and Baszucki teach the system of claim 1, but do not wherein the DEs are promoted off-line, and wherein results of off-line promotion associated with each DE are recorded and stored in the data repository.  
However, Brun teaches wherein the DEs are promoted off-line, and wherein results of off-line promotion associated with each DE are recorded and stored in the data repository ([0096]: Metrics corresponding to offline promotions for video games are collected and saved in storage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, Chapman, Labarre and Baszucki with Brun so that the DEs are promoted off-line, and the results of off-line promotion associated with each DE are recorded and stored in the data repository
One of ordinary skill in the art would be motivated to do so in order to allow game publishers to accumulate metrics while users are not connected to the internet (Brun [0096]).

	Regarding Dependent Claim 11,
Perry, Larsen, Townsend, Leitner, Labarre, Baszucki and Brun teach the system of claim 10. Brun further teaches wherein the stored results of off-line promotion are available to administrators to review ([0096]: User metrics are sent to the game publisher).  

	Regarding Dependent Claim 34,
This claim is similar in scope as claim 10 therefore it is rejected using the same rationale.

	Regarding Dependent Claim 35,
This claim is similar in scope as claim 11 therefore it is rejected using the same rationale.

Claims 13 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Larsen, in view of Townsend. in view of Leitner, in view of Chapman, in view of Labarre, in further view of Baszucki and in further view of Rathod (US 2011/0191417) (Hereinafter, Rathod).

	Regarding Dependent Claim 13,
Perry, Larsen, Townsend, Leitner, Chapman, Labarre and Baszucki teach the system of claim 1 but do not teach wherein the software provides a subsystem enabling administrators to rate one or more of the DEs, to display results of ratings, and to provide rewards to owners and creators of rated DEs.
However, Rathod teaches wherein the software provides a subsystem enabling administrators to rate one or more of the DEs ([0112]: A rating system can provide feedback on content. The rating can be employed by itself or with other factors to determine the content's value to other users), to display results of ratings, and to provide rewards to owners and creators of rated DEs ([0231]: Content can be sorted by popularity and rank increasing exposure of higher rated content to users).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, Chapman, Labarre and Baszucki with Rathod so that a rating system allows users to rate one or more of the DEs, display results and provide rewards to owners and creators of rated DEs.
	One of ordinary skill in the art would be motivated to do so in order to provide owners with feedback on rated content and determine the quality of created content (Rathod [0112]).

	Regarding Dependent Claim 37,
	This claim is similar in scope as claim 13 and is therefore rejected using the same rationale.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Larsen, in view of Townsend, in view of Leitner, in view of Chapman, in view of Labarre, in further view of Baszucki, and in further view of USPTO, “Trademark Process” published 12/20/2014 (https://web.archive.org/web/20150207063853/https://www.uspto.gov/trademarks-getting-started/trademark-process) (hereinafter, USPTO).

	Regarding Dependent Claim 14,
Perry, Larsen, Townsend, Leitner, Chapman, Labarre and Baszucki teach the system of claim 1, but do not teach wherein character names and logos are determined by owners, creators, or administrators, and trademark protection of same is filed, to instantiate a brand for one or more of the DEs.  
However, USPTO teaches allowing users to file for trademark protection of names and logos, to instantiate a brand (Step 3: A user can file an application to register for trademark protection of a brand or logo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, Chapman, Labarre and Baszucki with USPTO so that character names and logos are determined by owners, creators, or administrators, and trademark protection of same is filed, to instantiate a brand for one or more of the DEs.
One of ordinary skill in the art would be motivated to do so because all the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference. One of ordinary skill in the art would understand that the results of the combination were predictable. Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Claims 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Larsen, in view of Townsend, in view of Leitner, in view of Chapman, in view of Labarre, in further view of Baszucki and in further view of Gewickey (US 2003/0028892) (hereinafter, Gewickey).

	Regarding Dependent Claim 41,
Perry, Larsen, Townsend, Leitner, Chapman, Labarre and Baszucki teach the system of claim 1. Chapman further teaches teach wherein the digital media that describes the development history of the DE further includes:
a narrative text document that that tells a story of the development history of the DE ([0020]: The examiner has interpreted “a narrative text document” to mean any type of text file meant to be read by people. Chapman teaches a log that details changes made to a collaborative game project).
	Perry, Larsen, Townsend, Leitner, Chapman, Labarre and Baszucki do not teach an interactive link to enable navigation between the video and the narrative text document so as to follow the story of the development history of the DE.
	However, Gewickey teaches an interactive link to enable navigation between the video and the narrative text document so as to follow the story of the development history of the DE ([0073] [0075], [0096]: Selection of the view button causes the display to switch between the web view 260, which may display any web content (i.e., text), and the content view 262, which may be a video).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, Chapman, Labarre and Baszucki with Gewickey so that an interactive link enables navigation between the video and the narrative text document so as to follow the story of the development history of the DE.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing a user to toggle between two different types of content within a web browser (Gewickey [0096]).

	Regarding Dependent Claim 38,
This claim is similar in scope as claim 41 therefore it is rejected using the same rationale.

Claim 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Larsen, in view of Townsend, in view of Leitner, in view of Chapman, in view of Labarre, in further view of Baszucki and in further view of Blackburn et al. (US 2013/0311245) (hereinafter, Blackburn).

	Regarding Dependent Claim 42,
Perry, Larsen, Townsend, Leitner, Chapman, Labarre and Baszucki teach the system of claim 1, but do not teach wherein the DEs are subject to an evaluation process, by a selection committee of an enterprise that provides the video games, prior to being approved for posting in the first interactive interface, and wherein the selection committee includes users that become evaluators of the Des through a competitive process.
Blackburn teaches (Blackburn’s abstract: The reviewer may be a user/player from the same company. The reviewer submits the review to the host machine. The review is sent to the player. The review may be sent with the points that have been granted to the player. The reviewer may decide whether the challenge will be created and offered to other players. The player may accumulate points to receive privileges and the points may be stored at the host machine. One privilege a player may receive is to become a challenge reviewer. [0078]: The reviewer player (also called the reviewer) may have a particular expertise that allows the reviewer to be a reviewer. The player may earn the right to be a reviewer player based on the challenges the player has played, the challenges the player has created, the number of points the player has received (both taking and creating challenges), etc. Becoming a reviewer player may be one of the privileges that is earned based on the number of points. [0085]: For example, if the player receives a certain number of points in a given topic area, the player may then become the reviewer for challenges that relate to that topic area. [0116] – [0121]: FIG. 3C is flowchart of gamifying personal development, showing how a user may sign up and create the challenge. In FIG. 3C, step 324c, the server may receive an evaluation from the evaluator/reviewer machine and/or a rewarding of points. This may occur after the server sends the completed challenge to the reviewer/evaluator. The reviewer decides on the points to be awarded based on the review, etc. In step 326c, the server sends the review and points to the user machine (of the user that that authored the challenge). In step 328c, the server checks to see if the points awarded are above a threshold. In step 330c, if the points are above a threshold, the server publishes the challenge and the challenge is available to other users to play. In step 340c, if the points are not above a threshold, the server does not publish the challenge and it is not available to other users to play.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, Chapman, and Labarre with Blackburn so that DEs are subject to an evaluation process, by a selection committee of an enterprise that provides the video games, prior to being approved for posting in the first interactive interface, wherein the selection committee includes users that become evaluator of the Des through a competitive process.
One of ordinary skill in the art would be motivated to do so in order to select the best user and provide the privilege of becoming a reviewer of content before it is publish (See Blackburn’s Abstract).

	Regarding Dependent Claim 39,
This claim is similar in scope as claim 42 therefore it is rejected using the same rationale.

Response to Arguments
Applicant's arguments filed 04/18/2022  with regard to Claims 1, 7, 10, 11, 13, 14, 29, 33 – 35, 37, 38, 40, 41, and 43 have been fully considered but they are not persuasive.
Applicant’s arguments, see remarks pages 4 – 5, filed 04/18/2022, with respect to the rejection(s) of claim(s) 39 and 42 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Blackburn (See the above rejection of Claims 39 and 42).

Regarding Independent Claims 1 and 29.
(1) Applicant argues: that the Office action did not cite any passages in Baszucki that teaches the other additional recitations of previous claim 43, specifically “the data repository stores statistics as to how far users have navigated into the DE, and how often the user have left the DE and then returned to visit the DE and corresponding durations and frequencies of visits” that is now recited in claim 1.
From the citations of Baszucki (0007, 0010 and 0036) it can be seen that statistics are stored with respect to which Places a user has visited, the frequency and number of the visits, and the durations of the visits. However, such statistics simply pertain to whether or not a user has visited a particular Place (e.g., Has the user visited a particular Place? Yes or No?. The Office has not cited any passages in Baszucki that tach or suggests “how far user have navigated into” a Place, in a manner recited in Claim 1.
Explained in another way, a user in Baszucki may have navigated into a particular Place, But the Office Action has not coted any passages in Baszucki that teach or suggest storing statistics as to how far into the Place the user has navigated, such as statistics showing navigation to only an introduction section of the Place, to a middle section of the Place, all the way through the Place, etc.
The examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., storing statistics as to how far into the Place the user has navigated, such as statistics showing navigation to only an introduction section of the Place, to a middle section of the Place, all the way through the Place, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim now recites “wherein the data repository stores statistics as to how far a user have navigated into the DE”
Baszucki in par 0036, teaches that the system not only tracks and stores online gaming and other online activity for all registered users of the VR site, such as number of times particular Places have been played, but also tracks and stores user behavior and characteristics relative to the particular user, such as length of time a user has visited particular Places, or success of users in particular Places. Measurements are made of such user behavior to determine metrics for each user. 
Baszucki in par 0039, further teaches “First-time play length: that is, average length of time each Place has been visited by other new users of the system. As shown in figure 3, the default view is indicated by “Most Popular” (longest First-Time Play length). 
Accordingly, Baszucki by storing “length of time a user has visited particular places” teaches or suggest “how far” a user have navigate into the DE. In Baszucki, the Places can be an online game, accordingly, in an online game, the length of time that a user is within a game, can be considered as how far the user have been playing. Furthermore, the statistics in Baszucki may include success of users in particular places, thus if the Places are considered online games, Baszucki suggests that the user have reach the end of the game or complete the game, by measuring the success.
Therefore, the examiner maintains that Baszucki teaches or suggests “wherein the data repository stores statistics as to how far a user have navigated into the DE” as claimed in claim 1.

(2) Applicant argues: moreover, the Office Action has not cited any passages in Baszucki that teach or suggest statistics of “how often the user have left the DE and then returned to visit the DE.” The cited passages of Baszucki teach statistics on user visits to a place, but nothing has been cited with respect to statistics on departure (leaving) a place and returning to the same place.
The examiner respectfully disagrees.
The claim now recites “wherein the data repository stores statistics as to how far users have navigated into the DE (See (1) above), and how often the users have left the DE and then returned to visit the DE and corresponding durations and frequencies of visits.
Baszucki in par 0010, teaches that the characteristics of places includes at least stored data regarding statistics of visits to the places by other registered members. The statistics of visits include one or more of frequency of visits, total number of visits, and time spent per visit. 
Baszucki in par 0036, further teaches that the system not only tracks and stores online gaming and other online activity for all registered users of the VR site, such as number of times particular Places have been played, but also tracks and stores user behavior and characteristics relative to the particular user, such as length of time a user has visited particular Places, or success of users in particular Places. Measurements are made of such user behavior to determine metrics for each user. 
Accordingly, Baszucki by determining a frequency of visits, teaches or suggests how often the users have left the DE and then returned to visit the DE, because Baszucki is already calculating the number of visits and the time spent per visit, thus in order to determine the frequency, the system of Baszucki must calculate how often the user left the DE.
Furthermore, Baszucki in par 0040, teaches that different sort may be displayed to a user based in part on how many times the user has played, how often the user logs in to play, how long since the user last logged in, and almost any other imaginable parameter that might prove to be advantageous).
Therefore, Baszucki teaches or suggests how often the users have left the DE and then returned to visit the DE and corresponding durations and frequencies of visits as claimed.
Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
For at least the foregoing reasons, Examiner maintains prior art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176